IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 380A11-2

                            FILED 8 NOVEMBER 2013

STATE OF NORTH CAROLINA

             v.
NICHOLAS BRADY HEIEN


      On appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 741 S.E.2d 1 (2013), affirming an order

signed on 25 March 2010 by Judge Vance Bradford Long and judgments entered on

26 May 2010 by Judge A. Moses Massey, all in Superior Court, Surry County, after

the Supreme Court of North Carolina remanded the Court of Appeals’ prior decision

of this case, State v. Heien, ___ N.C. App. ___, 714 S.E.2d 827 (2011). Heard in the

Supreme Court on 14 October 2013.


      Roy Cooper, Attorney General, by Derrick C. Mertz, Assistant Attorney General,
      for the State.

      Michele Goldman for defendant-appellant.



      PER CURIAM.


      AFFIRMED.